Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-7
None of the prior art of record teaches or suggests a method for protecting access to metadata based on package membership comprising the step of denying, by the data base system, access to the at least one customized metadata type, according to the package protecting mode, by the at least one component of a second software package that shares a namespace with the first software package.
Claims 8-20
None of the prior art of record teaches or suggests a system for protecting access to metadata based on package membership comprising a non-transitory computer readable medium storing a plurality of instruction, which when executes, cause the one or more processors to deny access to the at least one customized metadata type, according to the package protecting mode, by the at least one component of a second software package that shares a namespace with the first software package.

         Contact Information
Any inquiry concerning this communication or earlier communications from the

The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        12/16/21